Citation Nr: 0617733	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of Lisfranc's dislocation, right 
foot.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from October 1978 to December 
1979, and reserve component service, including active duty 
for training.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Wichita, Kansas Regional Office in (RO) of 
the Department of Veterans Affairs (VA), which denied an 
evaluation in excess of 20 percent for service-connected 
residuals of Lisfranc's dislocation, right foot.  By a 
decision issued in September 2005, the Board denied the 
claim.  The veteran appealed the September 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2006, the parties submitted a 
Joint Motion to Remand the claim.  By an Order issued in 
February 2006, the Court vacated the September 2005 Board 
decision and remanded the claim to the Board for 
readjudication.  The claims files now come before the Board 
following this Remand from the Court.  

During the pendency of this claim, the veteran submitted 
claims for service connection for a right shoulder disorder 
and for a back disorder.  He withdrew those claims in October 
2003.  During the pendency of this appeal, the veteran also 
sought service connection for a left ankle disorder, status 
post open reduction and internal fixation of the left fibula, 
as secondary to the service-connected right extremity 
disability.  That claim for service connection was granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2006 Joint Motion for Remand directs that the 
Board provide, in its discussion of the reasons and bases for 
its decision, a discussion of the nature of a Lisfranc's 
dislocation and a discussion of the residuals of that 
disability.  Such discussion is necessary, under the terms of 
the Court's Order based on that Joint Motion, in order to 
explain whether 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, 
encompasses limitation of motion and arthritis, or whether a 
separate, compensable evaluation may be appropriate under DC 
5003 or DC 5271.  The Joint Remand, and Court Order, also 
require reconsideration of 38 C.F.R. § 4.63 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Given the recent decisions of the Court, the Board cannot 
provide such additional discussion without additional medical 
evidence and notice to the veteran of proposed use of any 
medical literature pertaining to Lisfranc's dislocation.  
Notice complying with the Court Order in this case must be 
issued to the veteran by the RO which currently has 
jurisdiction of the veteran's claims files.  

The veteran's attorney contends that additional clinical 
evidence added to the claims file subsequent to the Board's 
September 2005 decision provides the additional clinical 
evidence required to readjudicate the claim.  That clinical 
evidence, consisting of more than 250 pages, reflects that 
the veteran continues to complain of pain, especially 
myofascial pain, pain "all over," and pain in the 
shoulders, elbows, wrists, and back, in particular.  The 
additional clinical evidence, including photographs submitted 
in May 2006, reflects that the veteran reports that he has 
fallen as a result of a cramp in his ankle.  However, this 
clinical and other evidence does not establish whether the 
veteran's fall was attributed to left ankle disability or to 
right foot disability, and the Board notes that the veteran 
has been granted service connection for a disability of each 
lower extremity.  

In particular, the additional clinical evidence discusses 
pain in the feet only once, and notes complaints of numbness 
in the feet, not limited to the right foot.  The additional 
evidence does not specifically include discussion of right 
foot pain or include specific examination of the right foot.  
Therefore, this clinical evidence is not sufficient to 
provide the discussion required in the Joint Remand or the 
Court's Order.

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The veteran can speed up the 
progress of the Remand by identifying speedily and accurately 
any non-VA post-service clinical or other records he wants VA 
to review in connection with the claim on appeal, by 
responding to notices from the RO, and by reporting for 
scheduled VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is entitled to a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must 
be provided.  The corrective notice must 
include an explanation as to the 
information or evidence needed to 
establish a disability rating, including 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5271, and 5284, as well as 38 C.F.R. 
§ 4.59, in addition to an explanation as 
to the information or evidence needed to 
determine an effective date for a grant 
of an increased disability evaluation for 
the service-connected disability at 
issue, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify any evidence, 
clinical or non-clinical, he wishes to 
have considered in connection with his 
claim, and he should be advised of the 
types of alternative evidence which might 
be relevant to assist him in 
substantiating his claim, including 
statements from family, friends, clinical 
providers, or others who may have 
observed relevant symptoms, and the like.  

3.  The veteran's current VA clinical 
records, from January 2006 to the 
present, should be obtained and 
associated with the claims file.  

The veteran should be afforded an 
opportunity to identify any non-VA 
clinical records which may be pertinent 
to the claim for an increased evaluation 
for the service-connected right foot 
disability.  Any such records should be 
obtained and associated with the claims 
file.

4.  The veteran should be afforded VA 
examination of the right (major) foot.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination; the 
examiner must indicate that pertinent 
documents in the claims folder were 
reviewed.  Following examination of the 
veteran and review of the relevant active 
service medical records and post-service 
clinical records, the examiner should: 
(a) explain what a Lisfranc's dislocation 
is; 
(b) state whether there is a current 
dislocation; 
(c) describe the current residuals of the 
Lisfranc's dislocation the veteran 
suffered in service, including a 
discussion of any alteration in bone 
alignment and whether there are nerve, 
muscle, and/or bone residuals, and should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater likelihood) that the veteran has 
degenerative changes of the right foot or 
right ankle as a result of that service-
connected dislocation; 
(d) describe any residual weakness, 
including identification of the specific 
type of weakness resulting from the 
Lisfranc's dislocation; 
(e) describe pain residual to the 
service-connected disability, including 
whether pain and/or weakness resulting 
from the residuals of the service-
connected Lisfranc's dislocation may be 
distinguished from the veteran's 
generalized pain disorder, pain due to 
myofascial syndromes, pain due to lumbar 
radiculopathy, or other causes of pain; 
(f) state whether the service-connected 
right foot disability causes excess 
fatigability and/or incoordination; 
(g) describe any limitation of motion due 
to the Lisfranc's dislocation or 
residuals thereof; and, 
(h) state whether the residuals of 
Lisfranc's dislocation result in loss of 
use of the foot.

The examiner should provide the medical 
rationale for the opinion expressed, 
including discussion of the medical 
evidence supporting the opinion.  

5.  Thereafter, in light of the fact that 
this appeal has been in progress for 
approximately seven years, and in light 
of the specific directions included in 
the Joint Motion for Remand, the 
directions set forth in this Remand, 
especially the completeness of the report 
of VA examination, should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  

6.  Thereafter, the claim on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

